     Case 1-18-01141-ess           Doc 28     Filed 11/11/19   Entered 11/11/19 16:22:54




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
BROOKLYN DIVISION
IN RE:

SEAN M. MURRAY,                                           CHAPTER 7

                                                          CASE NO. 17-44157
                           DEBTOR.


SEAN M. MURRAY,
                                Plaintiff,
                                                          ADV. PRO. CASE NO. 18-01141
                    -against-
                                                          JUDGE: Hon. Elizabeth S. Stong
JOHN AND JANE DOE CORPORATIONS
AND ENTITIES, SPECIALIZED LOAN
SERVICING, LLC AND NATIONSTAR
MORTGAGE LLC D/B/A MR COOPER, AS
SERVICING AGENTS FOR FEDERAL
HOME LOAN MORTGAGE CORPORATION,

                                Defendants.



                         MOTION FOR SUMMARY JUDGMENT

       Pursuant to Federal Rule of Civil Procedure 56(a), made applicable herein

pursuant to Federal Rule of Bankruptcy Procedure 7056, Specialized Loan Servicing,

LLC (“SLS” or “Defendant”), by and through its attorneys, Shapiro, DiCaro & Barak,

LLC, hereby moves for summary judgment on all claims against it alleged in the

Plaintiff’s Complaint.

                                       BACKGROUND

       1.      SLS is a secured creditor of Sean M. Murray (the “Debtor” or the

“Plaintiff”), pursuant to a note executed by the Debtor on March 20, 2008 (the “Note”)

with HSBC Mortgage Corporation (USA) (“HSBC”).            Contemporaneously, the Debtor



15-046953                                         1
     Case 1-18-01141-ess         Doc 28     Filed 11/11/19     Entered 11/11/19 16:22:54




executed a Security Agreement encumbering real property located at 35-21 79th Street,

Unit 4E, Jackson Heights, NY 11372 (the “Property”), a Proprietary Lease, and

Assignment of Proprietary Lease (collectively referred to as the “Loan”). Copies of the

Note, the Security Agreement, Proprietary Lease, Assignment of Stock Certificate and

the UCC financing statement are annexed hereto as Exhibit “A”.

       2.      The Loan was subsequently assigned from HSBC to Nationstar Mortgage

LLC (“Nationstar”) by a UCC Financing Statement Amendment recorded on December

15, 2016 and reflected as CRFN 2016000444774.

       3.      The Loan was subsequently Assigned from Nationstar to SLS by a UCC

Financing Statement Amendment recorded on February 7, 2018 and reflected as CRFN

2018000045046.

       4.      The Debtor filed a petition for relief under Chapter 7 of the U.S.

Bankruptcy Code on August 10, 2017.

       5.      At the time of the filing of the petition, the Loan was held by Nationstar.

       6.      As a result of a default in the post-petition obligations due under the Loan,

Nationstar filed a Motion seeking Relief from the Automatic Stay (the “MFR”) on

December 13, 2017.

       7.      On January 22, 2018, the Debtor filed opposition to the MFR, asserting

that Nationstar lacked standing, and raising similar arguments to those raised in the

Complaint concerning the Trustee’s ability to avoid an allegedly unperfected lien.

       8.      As discussed above, the loan was service released to SLS pursuant to UCC

Amendment recorded on February 7, 2018.




15-046953                                        2
        Case 1-18-01141-ess      Doc 28     Filed 11/11/19   Entered 11/11/19 16:22:54




         9.    On April 13, 2018, the MFR was withdrawn by counsel to Nationstar as a

result of the service release from Nationstar to SLS.

         10.   On March 20, 2018, the Debtor filed a Motion for Contempt (the

“Contempt Motion”) against Nationstar and SLS, alleging violations of the automatic

stay.

         11.   With respect to SLS, the Contempt Motion was based solely the

representation that counsel to SLS served the Debtor with a letter dated February 13,

2018.

         12.   The Debtor settled the outstanding matters related to the Contempt Motion

against SLS in October 2018 (the “Settlement Agreement”).

         13.   Although the exact terms of the Settlement Agreement are confidential,

and shall not be filed in connection with this motion, the Settlement Agreement included

a full resolution of all outstanding issues related to the Contempt Motion with respect to

SLS. A copy of the Settlement Agreement will be available for in camera review by the

court on the return date of this MSJ.

         14.   Contemporaneously with the execution of the Settlement Agreement, the

Debtor and counsel to SLS executed a stipulation and order on consent withdrawing the

Debtor’s allegations with respect to SLS (the “Consent Order”). A Copy of the Consent

Order is annexed hereto as Exhibit “B”.

         15.   Upon information and belief, the Consent Order was submitted for

execution by the Court, but has not yet been entered.

         16.   On December 21, 2018, the Debtor filed the instant adversary complaint

against SLS and Nationstar (the “Complaint”).




15-046953                                        3
     Case 1-18-01141-ess          Doc 28    Filed 11/11/19    Entered 11/11/19 16:22:54




       17.       The Complaint challenges SLS’ standing as a secured creditor of the

Debtor, reiterates allegations raised in the Contempt Motion, and re-asserts the assertion

that the Debtor can utilize the Trustee’s avoidance powers to avoid the Loan on the

Property for his own benefit.

                       GROUNDS FOR SUMMARY JUDGMENT

       18.       SLS requests an order granting summary judgment with respect to the

Complaint.

       19.       Pursuant to Rule 56(c) of the Federal Rules of Civil Procedure,

incorporated by Bankruptcy Rule 7056(c), summary judgment should be granted to the

moving party if the Court determines that “there is no genuine issue as to any material

fact and that the moving party is entitled to judgment as a matter of law.” Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (quoting FED. R. CIV. P. 56(c); Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 247-48 (1986); Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 586-87 (1986).

       20.       There are three components to the Complaint, and each can be denied as a

matter of law:

                 a. The challenge to SLS’ standing, which is primarily based on the

                    assertion that the Loan was not properly recorded; and

                 b. The allegation that the Loan is not perfected, and therefore can be

                    avoided pursuant to the Trustee’s avoidance power; and

                 c. The allegations of stay violations against SLS, which have already

                    settled.




15-046953                                        4
      Case 1-18-01141-ess           Doc 28   Filed 11/11/19        Entered 11/11/19 16:22:54




The Caselaw Cited by the Debtor in the Complaint is Inapplicable in the Instant Case

       21.     In Paragraph 32 of the Complaint, the Debtor cites cases from the

Northern District of Indiana and (In re Myers, 262 B.R. 445 (Bankr. N.D. In. 2001)) and

the Middle District of Pennsylvania (In re Trosky, 371 B.R. 1 (Bankr. M.D. Pa. 2006)).

       22.     These cases are inapplicable in the instant case because they involve the

involuntary transfer of property.

       23.     Upon information and belief, the Debtor remains in title to the Property in

the instant case and has at all times relevant to the Complaint.

       24.     The Loan itself is clearly a voluntary transaction.

       25.     Upon information and belief, there has been no transfer of the Property at

all, much less an involuntary one.

       26.     The Myers case, cited by the Debtor, clearly acknowledges this issue,

noting that “Section 522(h) only allows a debtor to prosecute actions designed to avoid a

transfer of property. It does not authorize suits seeking declaratory relief. The present

action seeks only declaratory relief — that Defendant's mortgage is an invalid forgery —

and not the avoidance of any transfer to the Defendant. Accordingly, it is not based upon

and states no claim under § 522(h).” In re Myers, 262 B.R. 445 (Bankr. N.D. In. 2001).

       27.     In the instant case, as in Myers, the Debtor is seeking declaratory relief

declaring the Loan void.

       28.     In the Trosky Case, also cited by the Debtor, the court determined that a

voluntary mortgage was not a non consensual transfer, and was therefore explicitly

excluded by Section 522(g). In re Trosky, 371 B.R. 1 (Bankr. M.D. Pa. 2006).




15-046953                                        5
      Case 1-18-01141-ess        Doc 28     Filed 11/11/19    Entered 11/11/19 16:22:54




       29.     Judge Grossman also recently examined an nearly identical argument and

again concluded that a debtor has no right under Sections 522(h) and 522(g) to attempt to

avoid a consensual lien.

       30.     The Trustee’s avoidance powers cited by the Debtor are inapplicable.

       31.     Therefore, the Debtor’s position that he can avoid the Loan pursuant to the

Trustee’s strongarm powers must be denied as a matter of law.

The Loan is Perfected

       32.     The basis of the Debtor’s assertion that the Loan was unperfected is a typo

in the name of the tenants corporation.

       33.     The proper name of the tenants corporation is “35-21 79 St Tenants Corp”.

       34.     The UCC1 financing statement lists the correct Debtor’s Name, the correct

secured party, and is recorded on the correct parcel, and properly describes the property

address in the description.

       35.     However, the tenants corporation is listed as “235-21 79 St Corp” in the

description in Section 4 of the financing statement.

       36.     Under valid and controlling New York law, such a minor error would only

affect the validity of the perfection of the Loan if the minor error rendered it “seriously

misleading”.

       37.     For the minor error to render the financing statement seriously misleading,

the primary question is whether a reasonably diligent search would be likely to discover

the financing statement.




15-046953                                        6
        Case 1-18-01141-ess            Doc 28       Filed 11/11/19         Entered 11/11/19 16:22:54




         38.      In the instant case, the minor error was not in the name of the Debtor nor

in the name of the secured party, but rather in the name of the tenant corporation found in

the description found in the financing statement.

         39.      Since the minor error would not have had any effect whatsoever on the

indexing of the financing statement, it is clear as a matter of law that this minor error

does not render the financing statement seriously misleading.

         40.      Therefore, as a matter of law, the financing statement was effective and

the Loan was properly perfected.

         41.      Since the Loan is clearly perfected, the Debtor’s arguments regarding the

Trustee’s avoiding powers clearly fail as a matter of law.1

         42.      Even if the Debtor were entitled to utilize the Trustee’s strong arm powers

pursuant to Section 544, the Debtor would not be able to avoid SLS’ validly perfected

lien.

SLS Has Standing

         43.      It is worth noting that, in addition to a valid chain of title, SLS is able to assert

standing on the Loan by in hand possession of the original Note.

         44.      Counsel to SLS will have in hand possession of the original Note at the return

date for this MSJ for in camera review.

The Allegations Related to the Contempt Motion Have Already Settled

         45.      Until the hearing which occurred on September 23, 2019, counsel to SLS

was under the impression that the section of the Complaint entitled “Consolidated Claims



1
  It is worth noting that the Debtor seems to misunderstand the benefit of the Trustee’s avoiding power, and
seems to be under the impression that the Debtor would be permitted to retain the property free and clear of
the Loan. It is clear that the Loan is perfected, but if it had not been, were the Trustee to avoid the Loan,
the recovered equity would go to the estate, and would be used to pay the Debtor’s creditors.


15-046953                                                 7
      Case 1-18-01141-ess        Doc 28     Filed 11/11/19     Entered 11/11/19 16:22:54




for Relief” was only with respect to Nationstar as a direct result of the Settlement

Agreement.

       46.     This is the third “basis for relief” listed in the Complaint and will be

referred to as the Debtor’s “Third Cause of Action”.

       47.     SLS notes that paragraphs numbered 52-55 discussing the claims related

to the Contempt Motion specifically address Nationstar, counsel to Nationstar, or HSBC.

       48.     SLS is not specifically named in this section of the Complaint.

       49.     However, at the status conference in this adversary proceeding which took

place on September 23, 2019, the Debtor indicated on the record that all of the elements

of the Complaint, including those related to the Contempt Motion, are being alleged

against SLS as well.

       50.     SLS contends that this aspect of the Complaint must be denied with

respect to SLS as it was not plead in the Complaint, as listed above.

       51.     Further, all conduct related to the Contempt Motion was already settled

between the Debtor and SLS.

       52.     On this basis, SLS contends that the Debtor’s Third Cause of Action

should be dismissed in its entirety with respect to SLS.

                                     CONCLUSION

       53.     The Complaint erroneously asserts that SLS’ lien on the Property is

unperfected.

       54.     The minor error in the financing statement does not render that financing

statement materially misleading, and so does not render the Loan unperfected.




15-046953                                        8
        Case 1-18-01141-ess     Doc 28     Filed 11/11/19     Entered 11/11/19 16:22:54




         55.   The Complaint seeks to avoid SLS’ loan on the Property utilizing caselaw

applicable only in the case of an involuntary transfer of property, which is inapplicable

here.

         56.   The Complaint is silent with respect to SLS with respect to the claims

related to the Contempt Motion, but at a recent conference the Debtor indicated that those

claims are being alleged against SLS as well, despite SLS and the Debtor having entered

into a valid and binding settlement agreement with respect to those claims.

         WHEREFORE, SLS respectfully requests that the Court grant Defendant’s

Motion for Summary Judgment with respect to all claims raised in the Complaint.


Dated: November 11, 2019
       Melville, New York                    Respectfully submitted,


                                            /s/ Robert W. Griswold
                                            Robert W. Griswold
                                            Bankruptcy Attorney
                                            Shapiro, DiCaro & Barak, LLC
                                            Attorneys for Nationstar Mortgage LLC as
                                            Servicer for The Bank of New York Mellon
                                            f/k/a The Bank of New York as Trustee for
                                            Home Equity Loan Trust 2007-FRE1
                                            One Huntington Quadrangle, Suite 3N05
                                            Melville, NY 11747
                                            Telephone: (631) 844-9611
                                            Fax: (631) 844-9525




15-046953                                       9
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54




       Exhibit “A”
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54




       Exhibit “B”
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
     Case 1-18-01141-ess          Doc 28     Filed 11/11/19   Entered 11/11/19 16:22:54




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
BROOKLYN DIVISION
IN RE:

SEAN M. MURRAY,                                          CHAPTER 7

                                                         CASE NO. 17-44157
                          DEBTOR.


SEAN M. MURRAY,
                               Plaintiff,
                                                         ADV. PRO. CASE NO. 18-01141
                   -against-
                                                         JUDGE: Hon. Elizabeth S. Stong
JOHN AND JANE DOE CORPORATIONS
AND ENTITIES, SPECIALIZED LOAN
SERVICING, LLC AND NATIONSTAR
MORTGAGE LLC D/B/A MR COOPER, AS
SERVICING AGENTS FOR FEDERAL
HOME LOAN MORTGAGE CORPORATION,

                               Defendants.



  MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT’S MOTION FOR
                  SUMMARY JUDGMENT


                                     INTRODUCTION

       Specialized Loan Servicing, LLC (“SLS” or “Defendant”) seeks summary

judgment with respect to the Complaint.

                                      JURISDICTION

       The Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.

Section 1334(b) and Section 157.




15-046953                                        1
     Case 1-18-01141-ess        Doc 28     Filed 11/11/19     Entered 11/11/19 16:22:54




                       SUMMARY JUDGMENT STANDARD

       Pursuant to Rule 56(c) of the Federal Rules of Civil Procedure, incorporated by

Bankruptcy Rule 7056(c), summary judgment should be granted to the moving party if

the Court determines that “there is no genuine issue as to any material fact and that the

moving party is entitled to judgment as a matter of law.” Celotex Corp. v. Catrett, 477

U.S. 317, 322 (quoting FED. R. CIV. P. 56(c); Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 247-48 (1986); Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586-87 (1986).

       “[T]he mere existence of some alleged factual dispute between the parties will not

defeat an otherwise properly supported motion for summary judgment; the requirement is

that there be no genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477 U.C.

242, 247-48 (1986). “Only disputes over facts that might affect the outcome of the suit

under the governing law will properly preclude the entry of summary judgment.” Id.

       As to matters on which the non-moving party bears the burden of proof, “the

burden on the moving party may be discharged by ‘showing’ –that is, pointing out to the

district court – that there is an absence of evidence to support the nonmoving party’s

case.” Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).

                             THE LIEN IS PERFECTED

       In order to give protection to a holder of a security interest, the Uniform

Commercial Code establishes a notice procedure by which information becomes

available to prospective lenders or purchasers, disclosing the encumbrances of title upon

chattels. See UCC 9–402 et seq.; TMMB Funding Corp. v. Associated Food Stores, Inc.,

523 N.Y.S. 2d 161 (NY App. Div. 1988).




15-046953                                       2
      Case 1-18-01141-ess         Doc 28      Filed 11/11/19     Entered 11/11/19 16:22:54




       Section 9–402 of the UCC states in relevant part that “[a] financing statement is

sufficient if it gives the names of the debtor and the secured party, is signed by the debtor

. . . and contains a statement indicating the types, or describing the items of collateral”.

        Section 9–402(8) of the UCC provides that “[a] financing statement substantially

complying with the requirements of this section is effective even though it contains minor

errors which are not seriously misleading”.

       When determining whether an inaccuracy in the financing statement was a “minor

error” which was “not seriously misleading” the court should ask whether a reasonably

diligent searcher would be likely to discover the financing statement.

       In In re Excel Stores, Inc., 341 F.2d 961 (2d Cir. 1965), a much more serious error

was found by the Second Circuit to not be seriously misleading. In that case, a financing

statement was completed with the wrong debtor name. Instead of “Excel Stores, Inc.”,

the financing statement was completed with the name “Excel Department Stores”).

Nevertheless, the Second Circuit founds that the financing statement in that case was

sufficient to put an inquiring party on notice of the existence of a potential lien. The

Second Circuit concluded that the minor error in that case did not render the financing

statement seriously misleading.

       In the instant case, the minor error was in the text of the description found in the

financing statement, and was not in the name of the Debtor or the secured party.

Therefore, the minor error would not have played any role in the indexing of the

financing statement.

       It is clear that the financing statement in the instant case was sufficient to place a

party on inquiry notice.




15-046953                                          3
      Case 1-18-01141-ess           Doc 28      Filed 11/11/19      Entered 11/11/19 16:22:54




    THE STRONGARM POWERS OF THE TRUSTEE ARE INAPPLICABLE

        In support of the assertion that the Debtor has the right to utilize the strongarm

powers of the Trustee in order to avoid SLS’ Loan, the Debtor seeks to utilize Section

522(g), 522(h) and 544 of the Bankruptcy Code.

        Section 522(g) provides, in relevant part, that “[t]he debtor may avoid

a transfer of property of the debtor or recover a setoff to the extent that the debtor could

have exempted such property under subsection (g)(1) of this section if the trustee had

avoided such transfer, if— (1) such transfer is avoidable by the trustee under section 544

. . . of this title . . . and (2) the trustee does not attempt to avoid such transfer.

        Section 522(g) provides, in relevant part, that “the debtor may exempt under

subsection (b) of this section property that the trustee recovers . . . to the extent that

the debtor could have exempted such property under subsection (b) of this section if such

property had not been transferred, if—(1)(A) such transfer was not a voluntary transfer of

such property by the debtor; and (B) the debtor did not conceal such property . . . .”

        Section 544(a) provides, in relevant part, that “[t]he trustee shall have, as of the

commencement of the case, and without regard to any knowledge of the trustee or of

any creditor, the rights and powers of, or may avoid any transfer of property of

the debtor or any obligation incurred by the debtor that is voidable by— (3) a bona

fide purchaser of real property, other than fixtures, from the debtor, against whom

applicable law permits such transfer to be perfected, that obtains the status of a bona

fide purchaser and has perfected such transfer at the time of the commencement of the

case, whether or not such a purchaser exists.”




15-046953                                            4
        Case 1-18-01141-ess       Doc 28    Filed 11/11/19     Entered 11/11/19 16:22:54




         The Debtor asserts that the two sections in conjunction allow him to step into the

role of the Trustee and to avoid the Loan for the Debtor’s benefit. The cases relied upon

by the Debtor for this assertion are not New York cases, and neither actually supports the

position for which they are cited.

         In In re Trosky, 371 B.R. 1 (Bankr. M.D. Pa. 2006), the Court considered an

argument very similar to the one presented by the Debtor in the instant case, and

explicitly rejected the argument, noting that the mortgage was not an involuntary transfer

of the property. The court notes that “[t]he shortcoming in the Debtors' argument lies in

the fact that there was no involuntary transfer of the Debtors' property. The transfer of

property here was the Debtors voluntarily mortgaging their property interests to M & T's

predecessors, Franklin First Savings Bank, for $129,300 back in 1995. Because the

Debtors could not have exempted any property under § 522(g)(1), they cannot avoid a

transfer of property under § 522(h).”

         In the Myers case, also cited by the Debtor, a debtor seeks to avoid a mortgage

that the debtor in that case argues was forged. The court in Myers clearly acknowledges

this issue, noting that “Section 522(h) only allows a debtor to prosecute actions designed

to avoid a transfer of property. It does not authorize suits seeking declaratory relief. The

present action seeks only declaratory relief — that Defendant's mortgage is an invalid

forgery — and not the avoidance of any transfer to the Defendant. Accordingly, it is not

based upon and states no claim under § 522(h).” In re Myers, 262 B.R. 445 (Bankr. N.D.

In. 2001). In the instant case, the Debtor is seeking declaratory relief, setting aside the

Loan.




15-046953                                        5
       Case 1-18-01141-ess       Doc 28    Filed 11/11/19     Entered 11/11/19 16:22:54




        The same issue was recently addressed by an opinion of Judge Grossman in the

Eastern District of New York. In In re Dobbs, 597 B.R. 74, Judge Grossman reviews a

wide selection of caselaw on the issue of whether a debtor ever has standing to utilize

Section 544, and ultimately concludes that a debtor cannot utilize the strong arm powers

of Section 544. Additionally, Judge Grossman concludes that a debtor has no statutory

right under Section 522(h) to seek to avoid a voluntary mortgage.

                                     CONCLUSION

        SLS is the current holder of a perfected lien on the Property. The minor error in

the financing statement was insufficient to render it martially misleading as a matter of

law.

        In addition, the Debtor has not established that he has a right to utilize the

Trustee’s avoidance powers with respect to a voluntary mortgage.          Even assuming

arguendo that the Court were to find that the Loan were unperfected, the Debtor does not

have the right to avoid a voluntary lien pursuant to Section 522(h), 522(g) and 544.

        Therefore, there is no genuine issue of material fact, and SLS’s request for

summary judgment should be granted.


Dated: November 11, 2019
       Melville, New York                    Respectfully submitted,

                                             /s/ Robert W. Griswold
                                             Robert W. Griswold
                                             Bankruptcy Attorney
                                             Shapiro, DiCaro & Barak, LLC
                                             Attorneys for Specialized Loan Servicing,
                                             LLC
                                             One Huntington Quadrangle, Suite 3N05
                                             Melville, NY 11747
                                             Telephone: (631) 844-9611
                                             Fax: (631) 844-9525



15-046953                                       6
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
Case 1-18-01141-ess   Doc 28   Filed 11/11/19   Entered 11/11/19 16:22:54
